         Case 1:18-cr-00328-KPF Document 387 Filed 07/07/20 Page 1 of 1
                                          U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza



MEMO ENDORSED
                                                       New York, New York 10007


                                                       July 7, 2020



BY CM/ECF
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:    United States v. Anilesh Ahuja, et al.
                      S1 18 Cr. 328 (KPF)

Dear Judge Failla:

         The Government respectfully writes in response to the letter submitted by counsel for
Anilesh Ahuja dated July 6, 2020 (the “July 6 Letter”). The Government respectfully requests that
it be allowed to submit a response to the July 6 Letter by July 16, 2020.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney


                                                 By:       /s/
                                                       Joshua A. Naftalis
                                                       Andrea M. Griswold
                                                       Max Nicholas
                                                       Assistant United States Attorneys
                                                       (212) 637-2310/1205/1565


cc:    Counsel of Record (by CM/ECF)


Application GRANTED.

                                                SO ORDERED.

Dated: July 7, 2020
       New York, New York

                                                HON. KATHERINE POLK FAILLA
                                                UNITED STATES DISTRICT JUDGE
